Citation Nr: 1241776	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-45 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gunshot wound of the right arm, with neuropathy of the ulnar and median nerve.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1954 to June 1954. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  In that rating decision, the RO denied entitlement to service connection for PTSD and declined to reopen a claim of entitlement to service connection for a gunshot wound of the right arm, with neuropathy of the ulnar and median nerve.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge during a hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

Based on the Veteran's lay statements and testimony, he appears to claim a range of psychiatric diagnoses to be at issue here, including anxiety, depression, and PTSD.  This decision considers all of the Veteran's psychiatric disabilities raised by the record in determining whether service connection is warranted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a January 1955 rating decision, the RO denied service connection for gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, essentially based upon a finding that the Veteran's gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, pre-existed service and was not aggravated beyond the natural progression of the condition during service.  The Veteran did not appeal the January 1955 determination, and it became final. 

2.  Evidence received subsequent to the final January 1955 RO rating decision was not previously submitted, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The January 1955 rating decision which denied service connection for gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, is the last final disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2012). 

2.  Evidence received since the January 1955 rating decision is new but not material, and the Veteran's claim for service connection for gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, in addition to the general notice for the underlying service connection claim, the VCAA requires that the Secretary look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate the unestablished element(s) required to award service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The claimant must also be notified of what constitutes both "new" and "material" evidence pertaining to the unestablished element(s) in order to reopen the previously denied claim.  Id. 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2010 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Moreover, the Veteran was informed of what constitutes new and material evidence, and why the claim was previously denied.  The Board concludes that the January 2010 letter adequately complied with the VCAA and subsequent interpretive authority, and that the Veteran has not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims, and has obtained all identified and available service and post-service records for the Veteran.  With regard to service treatment records (STRs), the record reflects that the Veteran's STRs have been received, including the Veteran's enlistment examinations, consultation, report of inpatient hospitalization, and separation examination.  More recently, the Veteran asserted that these STRs do not show the nature and specifics of the physical therapy he received in service (which he claims worsened his right arm disability), and indicated he had made a request to "St. Louis" (presumably the National Personnel Record Center (NPRC)) to obtain the records associated with his in-service hospitalization for intensive physical therapy.  The Veteran advised, however, that such records could not be found in the facility archives. 

Further, the record reflects that the Veteran reported receiving treatment at the Houston VAMC just after service, for his right arm disability.  In August 1956, VA received a Record of Hospitalization (VA Form 10-2593) for the Veteran, indicating that he was hospitalized for 80 days from April to June 1956 for treatment of his neuropathy, right median nerve, due to gunshot wound.  More recently, in January 2010, the RO attempted to obtain treatment records from the Houston VAMC, but was advised in February 2010, by that facility, that a request had been made to archives and no records were found, there was no record of treatment, and no such records existed.  The Veteran was notified in a March 2010 letter regarding the unavailability of these records and asked to submit any records in his possession.  In July 2010, the Veteran acknowledged this, reporting that the medical records from the Houston VAMC could not be found in the facility's archives.  The Veteran also contended he was treated at the VA in Oklahoma City in the 1970's.  The RO attempted to obtain such records, and received from the Oklahoma VAMC two records, dated in 1976, regarding unrelated treatment for an eye injury.  Thereafter, in April 2010, the Veteran indicated that he was only seen at the VA in Oklahoma City one time, and that he did not actively use VA for his health care and had not for many years.  Thus, the Board finds that adequate efforts have been made obtain all available records.  No further action need to be taken to obtain any additional STRs or VA treatment records pertaining to treatment for his right arm disorder. 

VA's duty to provide an examination or obtain a medical opinion is not triggered absent the submission of new and material evidence (which the Board has determined is not present here). 

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

2.  Application to Reopen Previously Denied Claim of Entitlement to Service Connection 

In a January 1955 rating decision, the RO denied service connection for gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, essentially based upon a finding that the right arm disability pre-existed service and was not aggravated beyond the natural progression of the condition during service.  The Veteran did not appeal the January 1955 determination, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  The Veteran now seeks to reopen his previously denied claim. 




A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence of record at the time of the January 1955 rating decision included the Veteran's service treatment records (STRs), which showed that on March 23, 1954, he underwent an enlistment examination, and it was noted that he had a "gunshot wound right upper 1952 nerve repair, no atrophy or loss of function."  On clinical evaluation, no abnormalities were noted, and his physical profile (PUHLES) was evaluated at the "1" level across the board, indicating a high level of medical fitness throughout his physical abilities.  PUHLES is a classification system by which a Veteran's overall physical and psychiatric condition is evaluated with "1" reflecting the highest level of fitness and "4" reflecting the worst.

Thereafter, on April 1, 1954, the Veteran underwent another enlistment examination.  That clinical evaluation revealed a flexion deformity, right hand, and weakness of grip; ulnar and median nerve paralysis, right hand; and antisocial personality.  There were also references made to a separate consultation he underwent in conjunction with this enlistment.  It was noted that he had a rifle injury, 1952, right arm and axilla, and that he has had deformity and weakness of the right hand since.  His physical profile was abnormal, noting a "4" in the "P" or physical capacity or stamina category; a "4" in the "U" or upper extremities category, for ulnar and median nerve paralysis, right hand; and a "3T" in the "S" or psychiatric condition category, for  antisocial personality.  The Veteran was found not to be qualified for "military service (enlistment)." 

STRs show that on April 8, 1954, the Veteran underwent a neurology consultation for further extensive evaluation of the ulnar and median nerve paralysis of the right hand that resulted from a gunshot wound in January 1952.  It was noted that he would probably meet an "EPTS Board" for discharge from service for a peripheral nerve condition, which at the present time was disqualifying for continued military duty. 

A clinical abstract dated on June 1, 1954 showed that the Veteran had been admitted to the neurology ward at the USAF Hospital at Lackland AFB for evaluation and trial of physical therapy before presentation to an EPTS Board.  It was noted that the Veteran reported that in 1951, while hunting deer, he broke the stock off of his rifle and was shot with a .22 caliber bullet through the medial aspect of his right upper arm.  He was taken to the hospital and remained there for approximately one month.  He reported that immediately after the accident, he had a drawing sensation of the fingers of the right hand.  He reported that he underwent surgery in December 1951, but he had little return of function of the right hand following this.  He also reported that he had noticed some atrophy of the right hand prior to the operation, but that this improved somewhat following the operation.  

Physical examination during the June 1954 admission showed a long linear scar over the medial aspect of the right upper arm, which was tender to palpation and sent tingling sensations down into the fingers.  The Veteran had difficulty in both the median and ulnar nerves of the right hand, severe enough that he was unable to maintain or make any grip in the right hand and had very little useful function of the right hand, due to the median and ulnar injury and tendon contractures in the right hand.  It was noted that the Veteran had been admitted mainly for physical therapy to determine the feasibility of retention, and he was given intensive physical therapy, without recovery of any useful function of the right hand.  In view of the failure of response to physical therapy, it was felt that the Veteran should be discharged from military service. 

The report of the Veteran's separation examination dated on June 8, 1954 noted that clinical evaluation revealed thenar atrophy and ape-like contraction of the right hand; difficulty in the components of both the median and ulnar nerve of the right hand; and loss of sensation and function in the right hand.  Again, the pre-service gunshot wound was noted, with the resultant loss of function of the ulnar part of the median nerve in the right hand.  It was further noted that although he was treated with physical therapy, this had not appreciably helped him.  

In a medical board report, dated on June 17, 1954, the members of the board concluded that the Veteran's neuropathy, ulnar and median nerves, right arm, was unchanged and not aggravated by service.  It was felt that the Veteran had reached the maximum benefit of in-service hospitalization and that he was physically disqualified for retention in service.  The members of the medical board concluded that the Veteran's physical defect existed prior to entry on active duty and had not been aggravated by service. 

Evidence submitted subsequent to the January 1955 RO rating decision includes VA treatment records, personal statements from the Veteran and his spouse, and the Veteran's testimony.  

A VA record of hospitalization (VA Form 10-2593) showed that in April 1956 the Veteran was admitted for treatment for 80 days.  He was discharged in June 1956, with a diagnosis of neuropathy, right median nerve, due to gunshot wound, manifested by atrophy of intrinsic musculature of the right hand and contractures of flexor muscles of the right hand, treated, improved. 

In a statement dated in January 2010, the Veteran indicated he was not disputing that the initial injury occurred before his entry into service.  He stated that the injury had occurred on Thanksgiving of 1952.  He indicated that he was disputing that "there was atrophy at the time of enlistment, but the examining physician felt it would not hamper [his] ability to serve in the armed forces" and disputing "VA's claim that [his] condition was not aggravated while in the service."  He claimed that his pre-existing condition was aggravated by the medical staff who tried to improve his ability to use his hand, with "experimental treatment," and through that process, they made his condition worse.  He claimed that by the time of his discharge, he could no longer close his hand, and he was traumatized by the method of treatment, which reportedly included having needles and electrodes stuck in his arm multiple times over days and weeks.  He claimed that he was held in the hospital at Lackland for approximately 90 days while they attempted to treat him.  He claimed that the medical board recommended fusing his thumb in place as a last attempt to treat, and that when he did not want to allow this, they offered to discharge him.  He claimed that after 90 days of treatment with an oscilloscope, he only wanted the pain to stop and to get out of the hospital. 

In a statement received in January 2011, the Veteran's wife, reported that he was hospitalized in service and after service for treatment for a gunshot wound to his right arm.  She reported that he had explained to her how he was treated for this injury by having needles inserted over and over into the nerves of his arm without pain medicine, and how hard it was for him to cope with the treatment administered. 

The Veteran provided testimony in October 2012 during the Travel Board hearing before the undersigned Veterans Law Judge.  In his testimony, the Veteran provided similar recollection of treatment he received in service as well as his contention that such treatment aggravated his pre-existing condition.  The Veteran testified that when he entered his period of service, his right arm was fully functional and he did not have any problems with his right arm.  He further testified that he was subjected to experimental treatment in attempt to treat his previous injury and that process aggravated his condition and it has been progressively worse since then. 

With respect to the claim to reopen, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993). 

The evidence submitted since the last final denial consists of treatment directly following service and the lay evidence submitted by the Veteran and his spouse.  This evidence is "new" in that it was not before agency decision makers in 1955.  However, the Board finds that it is not "material," as it does not relate to an unestablished fact necessary to substantiate the claim, i.e., a demonstration of aggravation.  Rather, it is cumulative or redundant of the evidence of record at the time of the last prior final denial.

The Veteran's contention of aggravation was considered in the first denial, and it was specifically addressed in 1955 rating decision, based on the in-service findings of no aggravation.  While his lay evidence submitted since then has added detail to the argument of aggravation, that evidence does not adequately rebut evidence that was of record at the time of the denial.  Specifically, the post-service hospitalization notes reflect the same diagnosis as that which was noted in service.  

With respect to the Veteran's statements regarding experimental therapy in service that demonstrably worsened his pre-existing injury, they vastly contradict the extensive medical record in the STRs.  Further, the Veteran is not shown to have expertise in assessing whether a right arm disability worsened during service.  Without the appropriate medical training or expertise, he is not competent to render a probative opinion on a complex medical matter, to include whether a current right arm disability was aggravated during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Accordingly, where, as here, the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim. See Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

In summary, the Board finds that, although the medical and lay evidence received since January 1955 is new, in that it has not been received previously by agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision showing that the Veteran's gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, existed prior to service and was not aggravated by service.  The newly received evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating it.  Because new and material evidence has not been received, the Board finds that the previously denied claim of service connection for gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, is not reopened.  See 38 C.F.R. § 3.156.  Since the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The Veteran has not submitted new and material evidence to reopen the previously denied claim of service connection for a gunshot wound of the right arm, with neuropathy of the ulnar and median nerve, and the appeal is denied.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and PTSD.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4).  

The Veteran contends that he is entitled to service connection for a psychiatric disability because of what he describes as traumatic treatment of his pre-existing right arm disability during service.  The current medical evidence establishes that the Veteran receives treatment for various psychiatric disabilities.  Although aggravation of the pre-existing disability is not shown on the record, and service connection is not in effect for that disability, the Board notes that the Veteran's STRs do show that when evaluated in April 1954, an antisocial personality disorder was noted.  It is initially noted that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  Personality disorders, however, are not diseases or injuries within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Nevertheless, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2007).  Thus, an event in service is sufficiently of record.

The question therefore remains whether the evidence indicates that there may be an association between the current disability and in-service notation.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the Veteran and his spouse have submitted lay statements to the effect that he has exhibited psychiatric symptoms since he separated from service.  There is no evidence of record that contradicts the Veteran's lay testimony.  Therefore, the Board finds that an examination is required to determine the nature and etiology of the Veteran's current psychiatric disability picture.



While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and ask him for his assistance in identifying and obtaining any outstanding VA and/or private treatment records for his claimed psychiatric disorder.  All records and responses received for these records requests should be associated with the claims file.  If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and the reasons why such attempts were not fully successful. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability diagnosed.  The claims file must be reviewed in conjunction with the examination, to include any pertinent records contained in the Virtual VA eFolder.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder is medically related to the Veteran's service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The whole file must be reviewed, however, attention is invited to the April 1954 service treatment record noting a PUHLES score of "3T" in the "S" or psychiatric condition category, noting an antisocial personality.  Also note, service connection has been denied for aggravation of the pre-existing disability.

3.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The case should then be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of the Veteran's claims. The Veteran need take no action unless otherwise notified, but he may submit additional evidence and argument on the matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


